UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                         Chapter 11
 LIVE PRIMARY, LLC,
                                                         Case No. 20–11612 (MG)
                                Debtor.


   DECLARATION OF LISA SKYE HAIN PURSUANT TO RULE 1007-2 OF THE
 LOCAL BANKRUPTCY RULES FOR THE SOUTHERN DISTRICT OF NEW YORK

               I, Lisa Skye Hain, pursuant to 28 U.S.C. § 1746, hereby declare that the following

is true to the best of my knowledge, information and belief:

               1.     I am the managing member of Live Primary, LLC (“Primary” or the

“Debtor”), the debtor and debtor-in-possession in the above-captioned chapter 11 case, and submit

this declaration (this “Declaration”) pursuant to Rule 1007-2 of the Local Bankruptcy Rules for

the Southern District of New York (the “Local Rules”) in support of the Debtor’s petition for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), to assist the Court and other parties-in-interest in understanding the

circumstances giving rise to the commencement of this chapter 11 case.

               2.     Except as set forth below, all facts set forth in this Declaration are based

upon my personal knowledge. If called upon to testify, I would testify competently to the facts set

forth below.

          CIRCUMSTANCES PRECIPITATING THE BANKRUPTCY FILING

               3.     Primary is a coworking business specializing in workplace wellness and

high touch hospitality. By focusing on the “shared economy” model of office space, Primary has

been able to offer short-term commercial work and amenity spaces for businesses of all sizes since
its inception in 2015, and distinguishes itself by catering to a diverse and vibrant community

dedicated to personal and professional mindfulness.

               4.      Pursuant to a lease dated November 3, 2015 with Broadway 26 Waterview

LLC, as amended from time to time, the Debtor occupies the 3rd and 8th floors of the premises

known as 26 Broadway, New York, New York (the “Premises”).

               5.      The Debtor’s business has been decimated by the work restrictions imposed

on non-essential businesses as a result of the COVID-19 pandemic, and its rent arrears for the

period January 2020 through June 2020 are approximately $1,113,000. The landlord holds a

security deposit of approximately $1,100,000.

               6.      Pursuant to a notice dated June 22, 2020, the landlord made a demand for

payment of all rent arrears and notified the Debtor of its intent to apply the security deposit on or

before July 13, 2020, in the event the Debtor failed to cure the rent default. As of the filing of the

Debtor’s chapter 11 petition, it had not cured the rent default and the landlord had not applied the

security deposit.

               7.      The Debtor intends to take the opportunity, as a debtor-in-possession, to

negotiate an amendment to its lease with the landlord that will enable it to continue to occupy the

Premises under terms that are consistent with its ability to pay.

               8.      The Debtor has approximately 20 creditors whose claims arise under 18.0%

Secured Convertible Promissory Notes due in June of 2021. The Notes are dated between June

and August of 2019. Such noteholders’ claims aggregate approximately $2.65 million.

               9.      The noteholders have notified the Debtor of its default under the Notes and

declared the balances due thereunder due and payable. The Debtor has been negotiating with the

noteholders and is confident that it will be able to file and confirm a plan under which the Notes

                                                  2
will be restructured, such that the Debtor will be able to service the debt and continue to operate

as a going concern.

               10.     The Debtor notes that the noteholders have a security interest in and lien

upon substantially all its assets, including, without limitation, the Debtor’s cash receipts.

Accordingly, upon the filing of the Debtor’s chapter 11 petition, the Debtor will seek this Court’s

permission to use cash collateral in which the noteholders have an interest pursuant to the terms

of a proposed consent order.

                 INFORMATION REQUIRED BY LOCAL RULE 1007-2

               11.     Local Rule 1007-2 requires a debtor to disclose certain information, which

is outlined below and set forth in the schedules attached hereto. Unless otherwise indicated, the

financial information contained herein is unaudited.

               12.     Pursuant to Local Rule 1007-2(a)(4), a debtor is required to set forth the

following information with respect to the holders of its twenty (20) largest unsecured claims,

excluding claims of insiders: the creditor’s name, address (including the number, street, apartment

or suite number, and zip code, if not included in the post office address), and telephone number;

the name(s) of persons(s) familiar with the debtor’s accounts, if any; the amount of the claim; and

an indication of whether the claim is contingent, unliquidated, disputed, or partially secured.

Attached as Schedule A hereto is a schedule setting forth this information.

               13.     Pursuant to Local Rule 1007-2(a)(5), a debtor is required to set forth with

respect to each of the holders of its five (5) largest secured claims, each secured creditor’s name,

address, the amount of its claim, a brief description and an estimate of the value of the collateral

securing the claim, and whether the claim or lien is disputed. Attached as Schedule B hereto is a

schedule setting forth this information.

                                                 3
                14.     Pursuant to Local Rule 1007-2(a)(6), a debtor is required to set forth a

summary of its assets and liabilities. Attached as Schedule C hereto is a schedule setting forth this

information.

                15.      Pursuant to Local Rule 1007-2(a)(7), a debtor is required to disclose

whether any of the debtor’s securities are publicly held. None of its securities are publicly held.

                16.     Pursuant to Local Rule 1007-2(a)(8), a debtor is required to set forth a list

of all property in the possession or custody of any custodian, public officer, mortgagee, pledgee,

assignee of rents, secured creditor, or agent for any such entity, giving the name, address, and

telephone number of such entity, and the location of the court in which any proceeding relating

thereto is pending. Local Rule 1007-2(a)(8) is not applicable to this chapter 11 case.

                17.     Pursuant to Local Rule 1007-2(a)(9), a debtor is required to set forth a list

of the premises owned, leased, or held under other arrangement from which it operates its business.

Attached as Schedule D hereto is a schedule setting forth this information.

                18.     Pursuant to Local Rule 1007-2(a)(10), a debtor is required to disclose the

location of its substantial assets, the location of its books and records, and the nature, location, and

value of any assets held by the debtor outside the territorial limits of the United States. The Debtor

does not hold any assets outside the territorial limits of the United States. All of the Debtor’s books

and records are located on the Premises.

                19.     Pursuant to Local Rule 1007-2(a)(11), a debtor is required to set forth a list

of the nature and present status of each action or proceeding, pending or threatened, against it or

its property where a judgment against it or a seizure of its property may be imminent. Local Rule

1007-2(a)(11) is not applicable to this chapter 11 case.




                                                   4
               20.     Pursuant to Local Rule 1007-2(a)(12), a debtor is required to disclose the

names of the individuals who comprise its respective existing senior management, their tenure,

and a brief summary of their relevant responsibilities and experience. Attached as Schedule E

hereto is a schedule setting forth this information.

               21.     Pursuant to Local Rule 1007-2(b)(1), a debtor is required to disclose the

estimated amount of weekly payroll to employees (not including officers, directors, and

stockholders) for the 30-day period following the filing of its chapter 11 petition. The Debtor

forecasts payroll to employees for the next 30 days to be $26,084.

               22.     Pursuant to Local Rule 1007-2(b)(2)(A), a debtor is required to disclose the

amount proposed to be paid to officers, stockholders and directors for services for the 30-day

period following the filling of its chapter 11 petition. The Debtor does not propose to pay officers,

stockholders and directors for services in the next 30 days.

               23.     Pursuant to Local Rule 1007-2(b)(3), a debtor also is required to disclose

for the 30-day period following the filing of its chapter 11 petition, a list of its estimated cash

receipts and disbursements, net cash gain or loss, and obligations and receivables expected to

accrue that remain unpaid, other than professional fees. Attached as Schedule F hereto is a

schedule setting forth this information.

Dated: New York, New York
       July 13, 2020


                                                       /s/ Lisa Skye Hain
                                                       Lisa Skye Hain




                                                  5
                                                                    Schedule A

                                               Twenty (20) Largest Unsecured Claims


                                                                         Nature of the claim        Indicate if claim is
                                                                                                                            Amount of unsecured
       Name, A d d r e s s an d T e l e p h o n e N u m b e r o f      (e.g., trade debts, bank        contingent,
#                            Creditor                               loans, professional services,    unliquidated, or
                                                                                                                           claim as of the Petition
                                                                                                                                    Date
                                                                     and government contracts)           disputed

    Broadway 26 Waterview LLC
    c/o Newmark Knight Frank AAF
1   125 Park Avenue                                                       Rent Arrears                     n/a                  $1,455,204.91
    New York, NY 10017
    (212) 344-2151

    Bar Capital LLC
    26 Broadway, 8th Fl.
2                                                                      Promissory Note                     n/a                    $250,000.00
    New York, NY 10004
    (646) 866-6866


    Danny Orenstein
3   26 Broadway, 8th Fl.                                              Buyout Agreement                     n/a                    $202,000.00
    New York, NY 10004



    New York Grant Company Inc.
                                                                      Services rendered
4   29 Broadway, Ste 2222                                                                                  n/a                      $11,506.96
                                                                         (grant fees)
    New York, NY 10006



    Kelly Noonan
5   49 Beverly Park Circle                                             Promissory Note                     n/a                      $10,916.48
    Beverly Hills, CA 90210


    Sage Vertical Garden System
    1400 E Lake Road, #105
6                                                                          Trade debt                      n/a                       $8,404.05
    Buffalo Grove, IL 60089
    (312) 234-9655


    De Lage Landen Financial Services, Inc.
    1111 Old Eagle School Rd
7                                                                          Trade debt                      n/a                       $7,833.06
    Wayne, PA 19087
    (610) 386-5000


    New York City Licensing Center
    P.O. Box 4199
8                                                                    New York City Fines                   n/a                       $6,300.00
    Church Street Station
    New York, NY 10261


    Manhattan Concrete Systems LLC
    16 West 22nd St, 12th Fl.
9                                                                     Services rendered                    n/a                       $4,526.56
    New York, NY 10010
    (646) 991-5199
     Say Bookkeeping LLC
     350 Lincoln Rd, Ste 100
10                                    Professional services   n/a   $4,500.00
     Miami Beach, FL 33139
     (786) 292-9519


     TGI Office Automation
     120 3rd Street
11                                         Equipment          n/a   $1,554.73
     Brooklyn, NY 11231
     (866) 468-4462


     WB Mason
12 59 Centre Street                       Trade debt          n/a   $1,511.64
     Brockton, MA 02303


   Pepco
   561 Acorn Street, Unit H
13                                     Services rendered      n/a   $1,045.20
   Deer Park, NY 11729
   (631) 940-1030


   Serhey Davidson Corporation
   160 Broadway #1106
14                                         Insurance          n/a    $676.23
   New York, NY 10038
   (212) 964-7802


   Auto-Chlor System
   685 Gotham Pkwy
15                                         Equipment          n/a    $497.51
   Carlstadt, NJ 07072
   (201) 438-2772


   City of New York Fire Department
   P.O. Box 412014
16                                     Services rendered      n/a    $315.00
   Boston, MA 02241
   (718) 999-2327
                                                               Schedule B

                                                  Five (5) Largest Secured Claims


     Name, A d d r e s s an d T e l e p h o n e                                                        Estimated Value of   Whether Claim
#         N u m b e r o f C r ed i t o r
                                                  Amount of Claim   Description of Security Interest
                                                                                                           Collateral        is Disputed




    Summit Monkeys LLC
1   1307 Kallien Court                            $400,000.00         Substantially all assets         $6,341,031.29            No
    Naperville, IL 60540



    Fin Tap 401k Trust
2   26 Broadway, 8th Fl.                          $350,000.00        Substantially all assets           $6,341,031.29           No
    New York, NY 10004


    Nortman Holdings LLC
    1300 E Woodfield Rd, Ste 150
3                                                 $281,100.00        Substantially all assets           $6,341,031.29           No
    Schaumburg, IL 60173
    (847) 239-7500


    Buzz Ruttenberg
4   1101 W. Monroe St., Ste 200                   $250,000.00        Substantially all assets           $6,341,031.29           No
    Chicago, IL 60607



    MC Opportunities Fund, LP
5   311 S. Wacker Dr, 64th Fl.                    $237,250.00        Substantially all assets           $6,341,031.29           No
    Chicago, IL 60606
                                     Schedule C


                         Summary of Assets and Liabilities
ASSETS
   Current assets
      Cash and cash equivalents                          $       49,354.98
      Accounts receivable                                $      635,157.44
      Prepaid expenses                                   $      168,390.58
                                                         $     852,903.00

   Fixed assets
      Computers                                          $       61,131.78

      Furniture & fixtures                               $      296,473.69

      Leasehold improvements                             $     4,030,728.82
                                                         $    4,388,334.29

   Other assets
      Security deposit                                   $     1,099,794.00
                                                         $    1,099,794.00


TOTAL ASSETS                                             $    6,341,031.29
LIABILITIES
   Current Liabilities
      Accounts payable                                   $     2,814,498.38
      Credit cards                                       $         1,779.97
      Loan payable                                       $       12,100.58
      Security deposits held                             $      341,248.35
      Short term loan payable                            $       27,168.26
      Unearned revenue                                   $       27,919.20
                                                         $    3,224,714.74
   Long term liabilities
      Convertible notes                                  $     3,158,468.19
      Long term loan payable                             $     7,168,063.84
                                                         $   10,326,532.03


TOTAL LIABILITIES                                        $   13,551,246.77
                                  Schedule D

                               Premises Leased


#                                    Agreement


    Lease dated November 3, 2015, as amended from time to time, by and between
    Broadway 26 Waterview LLC, as landlord, and Live Primary LLC, as tenant, for
1
    those certain portions of the 3rd and 8th floors of the premises located at 26
    Broadway, New York, New York.
                                           Schedule E

                                      Senior Management


                  Name, tenure and relevant responsibilities and experience


Lisa Skye Hain
CEO/Co-Founder

Lisa Skye Hain has been in the real estate and hospitality industry since 1998 and has managed two
restaurants in Danny Meyer’s hospitality empire, worked on a top residential and commercial real
estate sales team with The Corcoran Group, built one of the world’s largest and most prosperous BNI
(Business Network International) chapters based in Manhattan, and served as WeWork’s founding
Head of Community — overseeing operations for their first two locations in New York City.

Lisa manages the operational team through the GMs and guides the executive management strategy
and process. She oversees hospitality and customer service, investor relations, partner and member
relations, and brand identity.

Lisa holds a Mass Communication and Broadcast Journalism degree from NYU.


Brian Hain
Co-Founder

Brian Hain has over a decade of experience in wellness programming, holistic health planning,
multisport training, and community development, where he has cultivated his craft as a health and
wellness expert with a burning desire to raise the quality of health in the world.

Brian implemented and managed the day to day systems and processes in place for sales, marketing
and operational workflow of the facility. He also created wellness programming and is responsible for
the management through his tenure. Brian additionally does the brand implementation for marketing
as well as managing the website. Additionally, he oversaw the development of Primary from expansion
of space and leasing within each location to completion through construction.

Brian holds a Sport Management degree from the University of Texas.


Danny Orenstein
Co-Founder

Leveraging a background in architecture with field construction expertise, Danny has worked on a
wide breadth of projects ranging from award winning apartments to $9m luxury retail flagship stores.
On the retail side, he served as Director of Store Development and Construction for Aesop Americas,
Senior PM for Kate & Jack Spade, and founding Director of Development for WeWork. With WeWork,
Danny oversaw the design and execution of the brand’s first 500,000SF / six locations. When not at
Primary, you’ll likely find Danny cycling, jumping on a plane for an overseas adventure, and/or
cooking a delicious meal with locally grown produce.

Danny oversaw development of Primary from ground up through the completion and
operations of the first floor and location at 26 Broadway.


Danny holds an Architecture degree from Carnegie Mellon.
Jimmy Park
VP of Operations and Marketing

Jimmy advised on strategy and implementation of Primary business systems and processes from
executive level to day to day operations.

Jimmy holds an undergraduate degree in Philosophy from Florida and graduate degrees in business
and management from Rollins and Harvard.
                       Schedule F

Estimated 30-Day Cash Receipts and Disbursements


                   Type             Amount

  Cash Receipts                     $200,000.00


  Cash Disbursements                   $80,900


  Net Cash Gain                       $119,100


  Unpaid obligations                  $350,000


  Unpaid receivables                  $100,000
